Citation Nr: 0940123	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-26 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for the above-
referenced claims.  

In August 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a Travel Board hearing, 
which was held at the RO.  A transcript of that hearing has 
been associated with the claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that 
the Veteran's current bilateral hearing loss is not 
etiologically related to his period of active service.

2.  The preponderance of the evidence of record shows that 
the Veteran's current tinnitus is not etiologically related 
to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in February 2007, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in August 2007, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided an appropriate VA medical examination in April 
2007.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The failure to meet 
these criteria at the time of the Veteran's separation from 
active service is not necessarily a bar to service connection 
for hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is causally related to service.  See 38 C.F.R. § 3.303(d); 
see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

The threshold for normal hearing is from 0 to 20 decibels and 
the higher threshold levels indicate some degree of hearing 
loss.  Hensely, 5 Vet. App. at 157.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensely, 5 Vet. App. at 159.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

Analysis

The Veteran essentially contends that he currently has 
bilateral hearing loss and tinnitus as a result of his 
military service.  He states that he experienced noise 
exposure while working on the flight lines, and without 
hearing protection, during his period of active service.  
According to the Veteran, his current hearing loss and 
tinnitus are related to this in-service noise exposure.  

The Veteran's service personnel records confirm his service 
from June 1961 to June 1964 in the U.S. Navy.  His military 
occupational specialty is listed as an aircraft engine 
mechanic.  The service personnel records are negative for any 
awards or decorations indicating that the Veteran engaged in 
combat.

The Veteran's service medical records were obtained and are 
negative for a diagnosis of a hearing disability during 
service.  A June 1961 enlistment report of medical 
examination shows that the clinical examination of the 
Veteran's ears was generally normal.  On the June 1964 
separation report of medical examination, audiometric testing 
of the Veteran's hearing was normal under VA regulations.    

In April 2007, the Veteran underwent a VA audiologic 
examination, performed by a doctor of audiology.  During the 
examination, the Veteran reported his history of military 
noise exposure.  He reported working as a police officer and 
a general contractor following separation.  The examiner 
noted his report of having constant bilateral tinnitus for 
approximately 40 years.  In the examination report, the 
examiner indicated that he reviewed the Veteran's claims 
file.  On the audiologic evaluation conducted by the 
examiner, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
55
65
LEFT
25
30
55
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The examiner diagnosed the Veteran with moderate to severe 
high frequency sensorineural hearing loss in the right ear, 
mild to moderately severe sensorineural hearing loss in the 
left ear, and bilateral, constant, severe, subjective 
tinnitus.  Based on a review of the claims file, the examiner 
opined that it was unlikely that the Veteran's hearing loss 
was incurred in service, as the service treatment records 
indicated that his hearing was within normal limits at the 
time of separation.  He further stated that there was no 
documentation of tinnitus in the service treatment records.  
Therefore, the examiner opined that it was unlikely that 
tinnitus had its origins in service.  

In support of his claim, the Veteran submitted a May 2007 
private audiogram, which reflected that he has bilateral 
hearing loss in accordance with VA regulations.  The private 
record is negative as to the etiology of the Veteran's 
condition or for a medical opinion as to whether his 
condition is related to his military service.

Also associated with the claims file is an August 2009 letter 
from T.H.N., BC-HIS (a Board Certified Hearing Instrument 
Specialist), who was at the time employed by a private 
hearing aid retailer.  T.H.N. stated in the letter that the 
Veteran was evaluated in May 2007 for hearing loss, at which 
time he was found to have moderate to severe high frequency 
hearing loss.  He opined that the cause of the hearing loss 
was more likely than not due to exposure to constant loud 
noise within a close proximity.  He further stated that the 
his tinnitus could have been caused by an acoustic trauma of 
some kind.

During the August 2009 Travel Board hearing, the Veteran 
reiterated his contentions that his current bilateral hearing 
loss and tinnitus were related to military noise exposure.  
He also reported experiencing noise exposure while working on 
a flight deck aboard a aircraft carrier.  He reported using 
hearing protection during his post-separation occupations.  

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for bilateral 
hearing loss and tinnitus.  The Board recognizes that the 
medical evidence shows that the Veteran currently suffers 
from hearing loss as defined by 38 C.F.R. § 3.385 and that he 
currently has a diagnosis of tinnitus.  
However, the preponderance of the medical evidence, as 
discussed below, indicates that the Veteran's current 
disorders are unrelated to any claimed military noise 
exposure.  Therefore, the Board concludes that service 
connection is not warranted.  

The Veteran's June 1964 service treatment record, which was 
completed during the month of separation, is highly probative 
as to the Veteran's condition at the time nearest his release 
from active duty, as it was generated with the specific 
purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of reasons for 
the Board's decision).  The June 1964 service treatment 
record is entirely negative for any indications of hearing 
loss or tinnitus and weighs heavily against the claim.  The 
weight of the service treatment records, including the June 
1964 service treatment record, is greater than subsequent 
private medical treatment records based on a history provided 
by the Veteran.  

The Board also points out that there is no indication that 
the Veteran had hearing loss within the meaning of a VA 
hearing loss disability or tinnitus until April 2007, over 
forty years after his separation from active service.  In 
this regard, the Board acknowledges the Veteran's 2007 report 
of having tinnitus for approximately forty years.  However, 
as discussed further below, there is no evidence of a 
documented complaint or diagnosis or tinnitus for over forty 
years following separation, nor a probative medical opinion 
relating the condition to the Veteran's military service.  
Accordingly, his claims have not been established based on 
the legal presumption given for diseases that manifest within 
one year from the date of separation.  See 38 C.F.R. §§ 
3.307, 3.309.  Moreover, the Board notes that evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since active duty service can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

In reaching the foregoing conclusion, the Board has also 
considered the August 2009 opinion from T.H.N., a Board 
Certified Hearing Instrument Specialist, that the Veteran's 
hearing loss was due to noise exposure and that tinnitus was 
due to acoustic trauma.  Although this opinion initially 
appears to be favorable to the Veteran, the Board must 
conclude that it is of limited probative value and does not 
provide basis to warrant service connection.  While the 
conclusions of a medical professional are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a medical 
professional's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  

It is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 12 
Vet. 307, 310, 311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  And, at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans, 12 Vet. 
App. at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In this regard, the Board notes that T.H.N.'s opinion does 
not explicitly relate the Veteran current conditions to his 
military service.  Instead, T.H.N. concluded that the 
Veteran's hearing loss was related to constant loud noise 
exposure within close proximity and that his tinnitus could 
have been caused by acoustic trauma.  However, the opinion 
does not specifically indicate that these conditions were 
incurred due to military noise exposure.  Additionally, there 
is no indication that the opinion was based on a review of 
the Veteran's claims file or that the private examiner was 
aware of the normal service separation examination.  Thus, 
this opinion is considered to be of a lesser probative value.

Moreover, T.H.N. did not expressly provide a detailed 
rationale as to the basis of his opinion regarding the 
etiology of the hearing conditions.  The value of a medical 
professional's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it unsupported by medical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1993).  See also, Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions). 

Moreover, with regard to the Veteran's tinnitus, T.H.N.'s 
statement that tinnitus could have been caused by acoustic 
trauma does not support the Veteran's claim.  The use of the 
word "could," as in this case, makes the T.H.N.'s opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  Therefore, the Board finds 
this aspect of the opinion to be of lower probative value 
than the VA opinion due to its speculative nature.

In contrast, the Board finds the April 2007 VA examiner's 
opinion, which was proffered by a doctor in audiology, to be 
highly probative.  Based on clinical and diagnostic testing 
of the Veteran and review of the claims file, the examiner 
determined that it was unlikely that the Veteran's hearing 
loss and tinnitus were incurred in service.  This opinion is 
considered highly probative as it is definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  

In view of the in-service findings of bilateral hearing that 
was within normal limits, coupled with the absence of any 
evidence of tinnitus, and the lengthy period following 
service without treatment, there is no evidence of continuity 
of symptomatology, and this weighs against the Veteran's 
claim.  The Board recognizes the Veteran's contentions that 
he has had bilateral hearing loss and tinnitus since active 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss and tinnitus, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of bilateral hearing loss or 
tinnitus) and post-service treatment records (showing no 
documented complaints, symptoms, findings or diagnoses 
associated with bilateral hearing loss or tinnitus until 2007 
and no probative medical evidence linking the reported 
bilateral hearing loss and tinnitus to the Veteran's service) 
outweigh the Veteran's contentions.


Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
as noted above, the probative competent medical evidence of 
record does not provide a positive association between the 
current bilateral hearing loss and tinnitus.  While the Board 
is sympathetic to the Veteran's claims, and he is certainly 
competent to describe that which he experienced in service, 
any contentions by the Veteran that he has a current 
bilateral hearing loss disability and tinnitus that are 
related to noise exposure experienced during active service 
are not competent.  There is no indication that he possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his hearing loss and tinnitus are related to military 
service.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  Thus, the claims are denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


